FILED
                              NOT FOR PUBLICATION                          DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARTHA CECILIA MORALES-                          No. 13-70030
MALES,
                                                 Agency No. A087-596-116
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Martha Cecilia Morales-Males, a native and citizen of Ecuador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her request for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a continuance, and review de novo constitutional claims. Sandoval-Luna v.

Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Morales-Males’ motion

for a continuance, where she failed to demonstrate good cause. See 8 C.F.R.

§ 1003.29; see also Sandoval-Luna, 526 F.3d at 1247 (denial of a motion to

continue was not an abuse of discretion where relief was not immediately available

to petitioner). It follows that Morales-Males’ due process claim fails. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                     13-70030